                            IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE
---------------------------------○
                                                                  :
In re:                                                            : Chapter 11
                                                                  :
                                                                  :
PARAGON OFFSHORE PLC (IN                                          : Case No. 16-10386 (CSS)
                                1
ADMINISTRATION),                                                  : Re: D.I. 2227
                                                                  :
                               Debtor.                            : Hearing Date:
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ○ Obj. Deadline:


            MOTION OF THE UNITED STATES TRUSTEE TO COMPEL
            FILING OF POST-CONFIRMATION QUARTERLY REPORTS
      AND PAYMENT OF STATUTORY FEES PURSUANT TO 28 U.S.C. § 1930(a)(6)
                 Andrew R. Vara, the United States Trustee for Region 3 (the “U.S. Trustee”),

through his undersigned counsel, files this motion to compel the filing of post-confirmation

quarterly reports and the payment of statutory fees pursuant to 28 U.S.C. § 1930(a)(6) (the

“Motion”), and in support thereof respectfully states as follows:

                                I.      PRELIMINARY STATEMENT

                 1.       Recently, the litigation trust established under the Debtor’s confirmed

    chapter 11 plan settled claims against the Debtor’s former parent company for $90,375,000

    cash. The litigation trust received the settlement proceeds in March and intends to distribute

    them to creditors imminently—but without paying fees under 28 U.S.C. § 1930(a)(6).

    Distributions of the settlement proceeds are disbursements that trigger liability under 28 U.S.C.




1
  In May 2017, Paragon Offshore plc commenced administration proceedings in the United
Kingdom to, among other things, issue new equity interests in Paragon Offshore Limited and to
liquidate and dissolve 15 of Paragon Offshore plc’s debtor subsidiaries. See D.I. 1507 and D.I.
1614 Exh. A § 5.13. On January 10, 2018, the Bankruptcy Court entered an order closing all of
the Paragon Debtors’ (as defined infra) cases except for the lead case, Paragon Offshore plc,
Case No. 16-10386 (CSS). See D.I. 2041.
§ 1930(a)(6). The Court should compel the Debtor and the litigation trust, as applicable, to

reserve in full and pay in full, when due, all quarterly fee obligations that accrue in each

quarter settlement proceeds are distributed. The Court should also compel the Debtor to come

current on its obligation to file post-confirmation quarterly reports and pay quarterly fees for

those quarters. Time is of the essence because the litigation trust will automatically terminate

upon making this final distribution, and the U.S. Trustee is concerned the litigation trust will

make excessive distributions to creditors if fees under 28 U.S.C. § 1930(a)(6) are not reserved

and paid as they come due, and post-confirmation quarterly reports are not brought current.

                                    II.     JURISDICTION

               2.    Under (i) 28 U.S.C. § 1334, (ii) applicable order(s) of the United States

District Court for the District of Delaware issued pursuant to 28 U.S.C. § 157(a), and (iii) 28

U.S.C. § 157(b)(2), this Court has jurisdiction to hear and determine this Motion.

               3.    Pursuant to 28 U.S.C. § 586(a)(3), the U.S. Trustee is charged with

administrative oversight of the bankruptcy system in this District. Such oversight is part of the

U.S. Trustee’s overarching responsibility to enforce the laws as written by Congress and

interpreted by the courts. See United States Trustee v. Columbia Gas Systems Inc. (In re

Columbia Gas Systems Inc.), 33 F.3d 294, 295-96 (3d Cir. 1994) (noting that the U.S. Trustee

has “public interest standing” under 11 U.S.C. § 307 which goes beyond mere pecuniary

interest); Morgenstern v. Revco D.S., Inc. (In re Revco D.S., Inc.), 898 F.2d 498, 500 (6th Cir.

1990) (describing the U.S. Trustee as a “watchdog”).

               4.    Pursuant to 11 U.S.C. § 307, the U.S. Trustee has standing to be heard on

this Motion.




                                                2
                                     III.    BACKGROUND

               5.     On February 14, 2016, Paragon Offshore plc and 25 affiliates (the

“Paragon Debtors”) filed chapter 11 petitions in this Court. On the petition date, Paragon

Offshore plc (“Paragon”) was the ultimate parent company of the other Paragon Debtors. See

D.I. 2 ¶ 10.

               6.     On June 7, 2017, the Court confirmed the Fifth Joint Chapter 11 Plan of

Paragon Offshore plc and Its Affiliated Debtors (the “Plan”). See D.I. 1614. Generally, the

Plan provides for the liquidation and dissolution of 15 of the Paragon Debtors, and the creation

of a new holding company (Paragon Offshore Limited) for the remaining Paragon Debtors,

which reorganized. The Plan has three classes of impaired claims. See Plan § 3.3. Under the

Plan, Class 3 (Secured Lender Claims) and Class 4 (Senior Notes Claims) received a

combination of cash, equity interests in Paragon Offshore Limited, and interests in a litigation

trust. See Plan §§ 4.3, 4.4 & 5.7.

               7.     Article 5.7 of the Plan provides for the creation of the Paragon litigation

trust and transfers to it claims the Paragon Debtors had against their former parent, Noble

Corporation plc (“Noble”), arising out of Noble’s 2014 spin-off of Paragon. In particular, the

Plan provides:

               The Litigation Trust . . . shall be authorized to exercise and perform
               all rights and powers held by the Estates with respect to the Noble
               Claims, including, without limitation, the authority under section
               1123(b)(3) of the Bankruptcy Code, and shall be deemed to be
               acting in the capacity of a bankruptcy trustee, receiver, liquidator,
               conservator, rehabilitator, creditors’ committee, representative
               appointed pursuant to section 1123(b)(3)(B) of the Bankruptcy
               Code, or any similar official who has been appointed to take control
               of, supervise, manage or liquidate the Estates, to provide for the
               prosecution, settlement, adjustment, retention, and enforcement of
               the Noble Claims.




                                                 3
Id. § 5.7(e).

                8.     The confirmation order finds that “All documents included in the Plan

Supplement are integral to, part of, and incorporated by reference into the Plan.” D.I. 1614 ¶

K. The confirmation order also provides: “The Plan and each of its provisions shall be, and

hereby are, CONFIRMED under section 1129 of the Bankruptcy Code. The documents

contained in the Plan Supplement are authorized and approved. The terms of the Plan,

including the Plan Supplement, are incorporated by reference into and are an integral part of

this Order.” See id. ¶ 2. The plan supplement includes the litigation trust agreement. See D.I.

1593 Exh. E-1.

                9.     The confirmation order also provides:

                Payment of Statutory Fees. All fees payable under section 1930 of
                chapter 123 of title 28 of the United States Code shall be paid on the
                Effective Date, or as soon as practicable thereafter, by the Debtors
                or Reorganized Debtors. Quarterly fees owed to the U.S. Trustee
                shall be paid when due in accordance with applicable law and the
                Debtors and Reorganized Debtors shall continue to file reports to
                show the calculation of such fees for the Debtors’ Estates until the
                Chapter 11 Cases are closed under section 350 of the Bankruptcy
                Code. Each and every one of the Debtors shall remain obligated to
                pay quarterly fees to the U.S. Trustee until the earliest of that
                particular Debtor’s case is closed, dismissed, or converted to a case
                under Chapter 7 of the Bankruptcy Code.

D.I. 1614 ¶ 35. The Plan has the same provision. See id. Exh. A § 12.5.

                10.    On July 11, 2017, the Paragon Debtors moved to modify the Plan’s

definition of “Corporate Restructuring” to allow Paragon to transfer its stock in the Prospector

subsidiaries to Paragon Offshore Limited after the effective date. See D.I. 1760. On July 17,

2017, the Court approved the Plan modification. See D.I. 1775.

                11.    On July 18, 2017, the Plan became effective. See D.I. 1792.




                                                  4
             12.    On July 20, 2017, Paragon and three of its subsidiaries (the “Prospector

Debtors”), filed chapter 11 petitions in this Court. Lead Case No. 17-11572 (CSS). Paragon

was the ultimate parent company of the other Prospector Debtors. See 17-11572 (CSS) D.I. 9

Exh. A. On March 27, 2018, the Court entered an order dismissing the Prospector Debtors’

cases. See 17-11572 (CSS) D.I. 406.

             13.    On December 15, 2017, the Paragon litigation trust filed an adversary

proceeding against Noble and other defendants in this Court. Adv. No. 17-51882 (CSS).

Generally, the complaint alleged that Noble’s spin-off of Paragon in 2014 was a fraudulent

transfer. The complaint asserts eight counts. Count I asserts claims under 11 U.S.C. §§

548(a)(1)(A) and 550(a); Count II asserts claims under 11 U.S.C. §§ 544(b)(1) and 550(a);

Count III asserts claims under 11 U.S.C. § 548(a)(1)(B) and 550(a); Count IV asserts claims

under 11 U.S.C. §§ 544(b)(1) and 550(a); and Count V asserts claims under 11 U.S.C. §§

105(a), 544(b), 548(a)(1)(B), and 550(a). See Adv. No. 17-51882 (CSS) D.I. 1.

             14.    On March 19, 2019, the Court entered an order finding that Counts I-V of

the complaint “are statutorily core claims which may be finally adjudicated by this Court.”

Adv. D.I. 172 ¶ 2. The Court’s accompanying opinion is reported at Paragon Litigation Trust

v. Noble Corp. PLC (In re Paragon Offshore PLC), 598 B.R. 761 (Bankr. D. Del. 2019). The

Noble defendants sought leave to appeal, which the District Court denied. See Case No. 1:19-

mc-78 (LPS) (D. Del.) D.I. 4.

             15.    On July 31, 2020, Noble filed a chapter 11 petition in the United States

Bankruptcy Court for the Southern District of Texas. Case No. 20-33826 (DRJ).




                                              5
             16.     On November 20, 2020, the Texas Bankruptcy Court confirmed Noble’s

chapter 11 plan. See Case No. 20-33826 (DRJ) D.I. 723. On February 5, 2021, Noble’s plan

became effective. See Case No. 20-33826 (DRJ) D.I. 891.

             17.     On February 4, 2021, the Paragon litigation trust filed a motion in this

Court to settle the claims against the Noble defendants. See Case No. 16-10386 (CSS) D.I.

2223. Generally, the Paragon litigation trust agreed to settle the claims against Noble in

exchange for $90,375,000 cash. The U.S. Trustee provided informal comments to counsel

about the form of settlement order. The form of settlement order was revised to provide that

nothing in the order would release any claims the U.S. Trustee has for quarterly fees under 28

U.S.C. § 1930(a)(6). See D.I. 2226. On February 24, 2021, this Court approved the

settlement. See D.I. 2227.

             18.     The U.S. Trustee has informally corresponded with counsel for Paragon

and the Paragon litigation trust. Upon information and belief, the Paragon litigation trust

received the Noble settlement proceeds in March 2021. The Paragon litigation trust takes the

position that distributing the settlement proceeds to its beneficiaries is not a disbursement

under 28 U.S.C. § 1930(a)(6). Upon information and belief, the Paragon litigation trust intends

to distribute the Noble settlement proceeds to its beneficiaries later this week. Under the

litigation trust agreement, the Paragon litigation trust must make a final distribution to its

beneficiaries upon settling the Noble claims, and the Paragon litigation trust will automatically

terminate on the date of final distribution. See D.I. 1593 Exh E-1 §§ 2.7 & 6.7.

             19.     The U.S. Trustee does not know if Paragon has enough funds on hand to

pay all quarterly fees due, which under the statute will likely be $250,000 in Q2 2021. Paragon

has not filed a post-confirmation quarterly report since Q4 2019. See D.I. 2213. Paragon’s




                                                6
failure to file post-confirmation quarterly reports prevents transparency and potentially risks

distribution of funds without first ensuring the payment of fees owed under 28 U.S.C. §

1930(a)(6) and any interest thereon pursuant to 31 U.S.C. § 3717 (together, “Quarterly Fees”).

The U.S. Trustee reserves all rights regarding Quarterly Fees for each quarter since Q4 2019.



                                IV.     LAW AND ANALYSIS

             20.     Paragon is not complying with the confirmation order. Specifically,

Paragon is delinquent in filing post-confirmation quarterly reports. Further, upon information

and belief, the Paragon litigation trust does not intend to pay or reserve quarterly fees from the

Noble settlement proceeds when they are distributed to creditors. Distribution of the Noble

settlement proceeds is a disbursement in this case. Therefore, Quarterly Fees are owed on

them. The Court should compel Paragon and the Paragon litigation trust, as applicable, to pay

all Quarterly Fees in full when due.

             21.     To fund the U.S. Trustee Program, Congress created in the Treasury of the

United States a special fund (“Fund”) into which is deposited a percentage of every fee

collected pursuant to 28 U.S.C. § 1930 in cases filed under Chapter 7, 11, 12, and 13. See 28

U.S.C. § 589a. Congress intended the Program to be funded by users of the bankruptcy system

rather than by the taxpayers. See H.R. REP. NO. 99-764 at 25 (1986), reprinted in 1986

U.S.C.C.A.N. 5227, 5238; United States Trustee v. Gryphon at the Stone Mansion, Inc., 166

F.3d 552, 554 (3d Cir. 1999) (“Historically, § 1930(a)(6) set forth a scheme to impose the costs

of the United States Trustee Program on its users.”); In re Exide Technologies, 611 B.R. 21, 30

(Bankr. D. Del. 2020) (“Congress originally adopted the fee schedule in section 1930(a)(6) to

ensure that the UST Program was self-funded ‘by the users of the bankruptcy system – at no




                                               7
cost to the taxpayer.’”)(citing H.R. Rep. No. 764, 99th Cong. 2d Sess. 26 (1986)). A major

component of the Fund is the Quarterly Fee imposed on every chapter 11 case pursuant to

Section 1930(a)(6).

              22.     The purpose of 28 U.S.C. § 1930(a)(6) and amendments thereto is to

ensure that there is sufficient money in the Fund to fund the United States Trustee Program’s

operations. See, e.g., In re Exide, 611 B.R. at 30 (“Congress stated . . . it would ‘monitor the

self-funding mechanism as it operates’ to ensure that the fees collected were sufficient to cover

the costs” of the United States Trustee Program)(citing H.R. Rep. No. 764, 99th Cong. 2d Sess.

26 (1986)); In re Quality Truck & Diesel Injection Serv., Inc., 251 B.R. 682, 688 (S.D. W. Va.

2000) (“In enacting [§ 1930(a)(6)], Congress struck what it considered to be a proper balance

so as to provide necessary funds for the operations of the United States Trustee Program.”); In

re Maruko, Inc., 219 B.R. 567, 572 (S.D. Cal. 1998) (“[T]he history of § 1930(a)(6) indicates

that it was intended to help the U.S. Trustee fund its own operations through the use of

quarterly fees. When Congress amended this section, it intended to expand the revenue

gaining capability of the U.S. Trustee.”).

              23.     Before settling on Quarterly Fees based on disbursements to recoup the

cost of the U.S. Trustee Program, Congress “considered many different possible mechanisms .

. . including fees based on a debtor’s assets, fees based on a debtor’s liabilities, and a flat fee

for all debtors.” H.R. Rep. No. 99-764, at 26, reprinted in 1986 U.S.C.C.A.N. 5227, 5237-38.

Congress decided to charge graduated Quarterly Fees based on the size of a chapter 11 case’s

disbursements because it determined that “[s]maller chapter 11 debtors should pay smaller

additional fees than larger debtors; [and] the funding mechanism [in section 1930(a)(6)]

ensures that this will be the case.” Id.




                                                 8
              24.     28 U.S.C. § 1930(a)(6) provides in relevant part that “a quarterly fee shall

be paid to the United States trustee . . . in each case under chapter 11 . . . for each quarter

(including any fraction thereof) until the case is converted or dismissed . . . .” 28 U.S.C. §

1930(a)(6). Courts have held that closure by final decree of a debtor’s cases also ceases that

debtor’s obligation to pay Quarterly Fees. See, e.g., Gryphon, 166 F.3d at 554.

              25.     Payment of Quarterly Fees is mandatory in every case from the quarter in

which the petition is filed until the quarter in which the case is closed pursuant to a final

decree. See Genesis Health Ventures, Inc. v. Stapleton (In re Genesis Health Ventures, Inc.),

402 F.3d 416, 418 (3d Cir. 2005); Gryphon, 166 F.3d at 554. As the fee is determined solely

by operation of statute, it is not subject to the agreement of the parties, nor subject to

adjustment by the courts. See, e.g., Walton v. Jamko, Inc. (In re Jamko, Inc.), 240 F.3d 1312,

1314 (11th Cir. 2001) (noting that calculation of fee is mandated by statute); Office of the U.S.

Trustee v. Hays Builders, Inc. (In re Hays Builders, Inc.), 144 B.R. 778, 779-80 (W.D. Tenn.

1992) (stating that Quarterly Fees are “not subject to the court’s discretion in determining what

is ‘reasonable’”); In re Central Copters, Inc., 226 B.R. 447, 451 (Bankr. D. Mont. 1998)

(“[T]he U.S. Trustee’s fee under § 1930(a)(6) . . . is fixed and not subject to the court’s

discretion.”); In re Meyer, 187 B.R. 650, 653 (Bankr. W.D. Mo. 1995) (“[T]his Court has no

discretion to modify or disallow the UST’s quarterly fees[.]”).

              26.     Equitable considerations cannot be used to circumvent the clear intent of

Congress as embodied in the plain language of a statute. See U.S. Trustee v. Columbia Gas

Sys. Inc. (In re Columbia Gas Sys. Inc.), 33 F.3d at 300; U.S. Trustee v. Price Waterhouse, 19

F.3d 138, 141 (3d Cir. 1994). See also In re Kroy (Europe) Ltd., 244 B.R. 816, 819 (D. Ariz.




                                                 9
2000) (“[T]here is no language in section 1930(a)(6) indicating that Congress intended to

create an ‘inequitable’ exception to payment of [quarterly] fees.”).

             27.     The plain meaning of 28 U.S.C. § 1930(a)(6) must be applied in every

situation, even when another interpretation might seem more equitable. See, e.g., Robiner v.

Danny’s Mkts., Inc. (In re Danny’s Mkts., Inc.), 266 F.3d 523, 526 (6th Cir. 2001) (“Congress

nevertheless could have – and . . . perhaps even should have – declined to maximize the

potential revenue [§ 1930(a)(6)] might generate, but there is unfortunately no indication of any

such benevolence or restraint on its part.”); Walton v. Jamko, Inc. (In re Jamko, Inc.), 240 F.3d

at 1316 n.6 (adopting a broad interpretation of § 1930(a)(6) even though it “could jeopardize

the success of the very entities that the Chapter 11 process was intended to benefit, because

creditors receive less when the UST receives more,” because, “[i]f change is necessary, it is a

consideration for Congress, not the courts.”).

             28.     This Court must presume that Congress took all relevant policy

considerations into account when it amended 28 U.S.C. § 1930(a)(6); any changes to the

statute on policy grounds must be left to Congress. Cf. United States v. Gilman, 347 U.S. 507,

511-13 (1954) (“The selection of [a] policy which is most advantageous to the whole involves

a host of considerations that must be weighed and appraised. That function is more

appropriately for those who write the laws, rather than for those who interpret them.”); In re

Genesis Health Ventures, Inc., 402 F.3d at 422 (“While the result increases severalfold the

quarterly fees the Debtors owe, any remedy is for Congress to fashion and not our Court.”).

             29.     The amount of Quarterly Fees due in any particular quarter is based upon

the amount of “disbursements” in that quarter. 28 U.S.C. § 1930(a)(6).




                                                 10
             30.     Congress expressly chose not to place any qualifications on the source of

“disbursements” to be included in calculating quarterly fees. See, e.g., U.S. Trustee v.

Boulders on the River, Inc. (In re Boulders on the River, Inc.), 218 B.R. 528, 539 (D. Or. 1997)

(“Congress, for better or worse, did not make . . . fine distinctions about the required origin of

the ‘distributions’ [sic] or about the entity responsible for quarterly fees at any given stage of a

case.”); see also In re Corporate Bus. Prods., Inc., 209 B.R. 951, 955 (Bankr. C.D. Cal. 1997)

(A “broader construction of ‘disbursements’ may be consistent with the plain meaning of the

statute[] [because Section] 1930(a)(6) states fees are to be based upon disbursements ‘in each

case.’”).

             31.     Congress chose to impose a fee on the “case.” The disbursements used to

calculate Quarterly Fees are those made in a particular case, not those made by the debtor, by

the estate, or by any other specific entity. “Congress contemplated that disbursements will

encompass all payments to third parties directly attributable to the existence of the bankruptcy

proceeding . . . . In other words, the technical source of the payments . . . is apparently

inconsequential.” In re Danny’s Mkts., 266 F.3d at 526. See also In re Jamko, 240 F.3d at

1313 (all payments are included, “from whatever source”); In re Hays Builders, 144 B.R. at

780 (Section 1930(a)(6) includes “all disbursements, whether direct or through a third party”);

In re Pars Leasing, Inc., 217 B.R. 218, 220 (Bankr. W.D. Tex. 1997) (disbursements not

limited to those made directly by debtor).

             32.     Just as Congress placed no limitation on the source of the “disbursements”

made in a case, it also placed no limitation on the kinds of payments that constitute

“disbursements.” See, e.g., In re Danny’s Mkts., 266 F.3d at 526 (“disbursements . . .

encompass all payments to third parties directly attributable to the existence of the bankruptcy




                                                11
proceeding”); Jamko, 240 F.3d at 1316 (quarterly fees “apply to all disbursements made during

the entire process”); Hays Builders, 144 B.R. at 779 (“the statutory language does not set forth

any limitation to ‘disbursements’”); In re Huff, 270 B.R. 649, 651 (Bankr. W.D. Va. 2001)

(“[T]he term ‘disbursements’ applies as defined, without qualifications and conditions.”).

             33.     As recognized by the Court of Appeals for the Third Circuit in Genesis,

“disbursement” is not defined in the statute. Genesis, 402 F.3d at 421. The Court therefore

determined to “interpret the word in accordance with its ‘ordinary, contemporary, common

meaning.’” Id. (citing Perrin v. United States, 444 U.S. 37, 42, 62 L. Ed. 2d 199, 100 S. Ct.

311 (1979)). The Third Circuit looked to the definition of “disburse” from the Websters’ Third

New International Dictionary, which was “to expend” or “to pay out.” Id. (citing Websters’

Third New International Dictionary 644 (1976)).

             34.     The broadest possible interpretation of “disbursements” is consistent with

Congress’ intent in enacting section 1930(a)(6) to ensure that the costs of the United States

Trustee Program will be borne by users of the bankruptcy system rather than taxpayers. Cf. In

re Quality Truck, Inc., 251 B.R. at 688 (adopting a broad interpretation of “disbursements”

because “[t]he purpose of the quarterly fees statute was to help the [United States] Trustee fund

its own operations”); In re A.H. Robins Co., Inc., 219 B.R. 145, 151-52 (Bankr. E.D. Va. 1998)

(holding that a broad interpretation of “disbursements” for purposes of section 1930(a)(6) “is

most consonant with” Congress’ intent to fund the United States Trustee Program).

             35.     As a revenue statute, 28 U.S.C. § 1930(a)(6) must be interpreted so as to

maximize the amount collected. See, e.g., In re N. Hess’ Sons, Inc., 218 B.R. 354, 360 (Bankr.

D. Md. 1998) (holding that, as a revenue-generating mechanism, § 1930(a)(6) should be

construed so as to maximize revenues).




                                              12
             36.     The case law addressing the definition of “disbursements” under 28

U.S.C. § 1930(a)(6) goes back more than two decades. During that period, Congress has

amended section 1930(a)(6) several times, but there has been no amendment that limits

“disbursements” in any way. It is therefore fair to conclude that Congress must be in

agreement with the judicial interpretation as to the scope of “disbursements” as used in section

1930(a)(6). See Lorrilard v. Pons, 434 U.S. 575, 580 (1978) (“Congress is presumed to be

aware of an administrative or judicial interpretation of a statute and to adopt that interpretation

when it re-enacts a statute without change[.]”)

             37.     As Congress placed no limitations on the term “disbursements” in section

1930(a)(6), there are no limitations. See, e.g., In re Hays Builders, 144 B.R. at 779 (“[T]he

statutory language of § 1930 does not set forth any limitation to ‘disbursements[.]’”); In re

Sgaverdea, 377 B.R. 308, 313 (Bankr. D.N.M. 2007) (“It is Congress who must qualify the

term disbursements, not this Court.”); In re Sedro-Woolley Lumber Co., Inc., 209 B.R. 987,

989 (Bankr. W.D. Wash. 1997) (“[T]he ‘plain language’ of the statute does not limit the source

of disbursements to property of the estate, nor does it limit payments to those made under the

plan.”).

             38.     As a result, every payment made by or on behalf of a debtor, for any

reason, constitutes a “disbursement” in that debtor’s chapter 11 case for purposes of calculating

the quarterly fee. See, e.g., In re Cranberry Growers Coop., 930 F.3d 844, 853 (7th Cir. 2019)

(holding that payments from customers directly to lender were disbursements for purposes of

section 1930(a)(6)); Cash Cow Servs. of Fla. LLC v. U.S. Trustee (In re Cash Cow Servs. of

Fla. LLC), 296 F.3d 1261, 1263 (11th Cir. 2002) (holding that consumer loans made by debtor

to customers in the ordinary course of business, “as well as [its] other disbursements,




                                               13
payments, or capital which flowed from the bankruptcy estate,” were disbursements for

purposes of section 1930(a)(6)); In re Danny’s Mkts., 266 F.3d at 526 (holding that “Congress

contemplated that disbursements will encompass all payments to third parties directly

attributable to the existence of the bankruptcy proceeding”).

             39.     Here, distributions of the $90,375,000 in Noble settlement proceeds to

beneficiaries of the Paragon litigation trust are disbursements in this case. First, distributions

of the Noble settlement proceeds are Plan distributions to creditors. Under article 5.7(e) of the

Plan, the Paragon litigation trust is deemed to be acting in the capacity of a bankruptcy trustee.

The Paragon litigation trust prosecuted and settled the Noble claims on behalf of Paragon’s

bankruptcy estate:

             The Litigation Trust . . . shall be authorized to exercise and perform
             all rights and powers held by the Estates with respect to the Noble
             Claims, including, without limitation, the authority under section
             1123(b)(3) of the Bankruptcy Code, and shall be deemed to be
             acting in the capacity of a bankruptcy trustee, receiver, liquidator,
             conservator, rehabilitator, creditors’ committee, representative
             appointed pursuant to section 1123(b)(3)(B) of the Bankruptcy
             Code, or any similar official who has been appointed to take control
             of, supervise, manage or liquidate the Estates, to provide for the
             prosecution, settlement, adjustment, retention, and enforcement of
             the Noble Claims.

D.I. 1614 Exh. A § 5.7(e). The litigation trust agreement provides that its principal purpose “is

to aid in the implementation of the Plan” and that the Noble claims are “to be administered for

the benefit of holders of Allowed Revolver Claims, Allowed Term Loan Claims, and Allowed

Senior Notes Claims.” D.I. 1593 Exh. E-1 §§ 10.14 & 2.4. Five of the eight counts in the

Paragon litigation trust’s complaint against Noble were statutorily core claims. See Adv. No.

17-51882 (CSS) D.I. 172 ¶ 2. In addition, finding K of the confirmation order incorporates the




                                               14
litigation trust agreement (as part of the plan supplement) into the Plan. See D.I. 1614 ¶ K.

Therefore, any distribution under the litigation trust agreement is a distribution under the Plan.

             40.     Second, the Paragon litigation trust affirmatively chose to avail itself of

this Court’s jurisdiction to approve the Noble settlement. The parties bargained to require the

litigation trustee to seek this Court’s approval of the settlement. See D.I. 2223 Exh. B § 2.1.

The litigation trust sought approval of the settlement pursuant to Fed. R. Bankr. P. 9019. See

D.I. 2223 ¶¶ 6 & 22-30. The Court determined it has jurisdiction over the settlement pursuant

to 28 U.S.C. §§ 157 and 1334 and approved the settlement. Further, the Court retained

exclusive jurisdiction with respect to all matters arising from or related to the implementation,

interpretation, and enforcement of its order approving the settlement. See Case No. 16-10386

(CSS) D.I. 2227.

             41.     When the Plan was confirmed, claims against Noble were unliquidated.

No adversary proceeding was pending, and Noble reserved its rights and defenses. See Plan §

5.7(e) (“For the avoidance of doubt, the Noble Entities shall retain any and all rights and

defenses against the Litigation Trust with respect to the Noble Claims . . . .”). Now that the

claims against Noble have been monetized and their cash proceeds will be distributed pursuant

to the Plan and litigation trust agreement (which is incorporated into the Plan), the distributions

are disbursements in this case and trigger Quarterly Fee liability under 28 U.S.C. § 1930(a)(6).

The Court should require the Debtor and the Paragon litigation trust, as applicable, to reserve

and pay all Quarterly Fees in full in cash when due.




                                               15
                                     V.     CONCLUSION

              42.     The U.S. Trustee reserves any and all rights, remedies and obligations to,

inter alia, supplement and/or amend this Motion, and conduct any and all discovery as may be

deemed necessary or as may be required and to assert such other grounds as may become

apparent upon further factual discovery.

                WHEREFORE, the U.S. Trustee respectfully requests that this Court issue an

order requiring the Debtor and the Paragon litigation trust, as applicable, to reserve and pay all

Quarterly Fees in full in cash when due, requiring the Debtor to file all required post-

confirmation quarterly reports, and/or granting such other relief as this Court deems

appropriate, fair, and just.

 Dated: May 12, 2021                            Respectfully submitted,
        Wilmington, Delaware
                                                ANDREW R. VARA
                                                UNITED STATES TRUSTEE,
                                                REGIONS 3 & 9

                                                By: /s/ Benjamin Hackman
                                                Benjamin A. Hackman
                                                Trial Attorney
                                                United States Department of Justice
                                                Office of the United States Trustee
                                                J. Caleb Boggs Federal Building
                                                844 King Street, Suite 2207, Lockbox 35
                                                Wilmington, DE 19801
                                                (302) 573-6491
                                                (302) 573-6497 (Fax)
                                                benjamin.a.hackman@usdoj.gov




                                               16
